DETAILED ACTION
This action is in response to amendments filed 17 November 2022. Currently claims 1, 3, 6-9, and 11-14 are pending for application 16/551004 filed 26 August 2019. Claims 2, 4, 5, and 10 have been canceled. Rejections under 35 USC 112(b) have been partially withdrawn in view of the amendments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 17 November, 2022 have been fully considered but they are not persuasive.

Specifically, the Applicants Argue:
With respect to claim 1 as amended, Applicant respectfully contends that the cited references are missing at least the claim element of "wherein said phononic crystal resonator film comprises two or more one-dimensional phononic crystal mechanical resonators having distinct resonance frequencies to provide two or more storage qubits". Reference Dl considers only a single 1-D phononic crystal mechanical resonator, and D2 doesn't consider phononic crystal mechanical resonators. Furthermore, both references taken together, plus common knowledge in the art, would not (without undue reliance on hindsight) lead an art worker to the architecture as claimed: two or more storage qubits coupled to a processing qubit, where the storage qubits are provided by the two or more one-dimensional phononic crystal mechanical resonators having distinct resonance frequencies. 
Response to Office Action PAGE 16 OF 19 Attorney Docket No. 1535-406
Examiner’s Response:
	The Examiner respectfully disagrees. Specifically, the combined teachings of Arrangoiz-Arriola, Chu, and Chang teach “wherein said phononic crystal resonator film comprises two or more one-dimensional phononic crystal mechanical resonators having distinct resonance frequencies to provide two or more storage qubits”   with Arrangoiz-Arriola teaching “wherein said phononic crystal resonator film comprises …  one-dimensional phononic crystal mechanical resonator having distinct resonance frequenc[y] to provide … qubit…” (i.e., a single phononic crystal mechanical resonator with a (distinct) resonant frequency with transmon qubit coupling to a phonon/storage qubit) because he teaches a quantum computing/circuit framework in which a Lamb-wave resonator (phononic crystal resonator) is formed using suspended thin films including a layer of X-cut lithium niobite crystal (thickness 400 nm for mirror cell but  applied as shown in Figure 2) such that this film includes a defect that produces a resonant frequency defect mode in the bandgap which couples to a transmon (i.e., encodes the transmon qubit in a localized phonon mode) with the resonator functioning as a storage medium for that (storage) qubit and with the piezoelectric resonator film/cavity characterized as being one-dimensional in the sense that the thickness dimension is most pertinent in its admittance properties) (-viz., [p. 1, Section IIA, p. 3, Section III, p. 3, Section IV, p. 4, Section IVA, Figure 2, Figure3, Figure 4, Figure 6] The mechanical element, highlighted in Fig. 1(a), consists of a thin film of piezoelectric material sandwiched between two electrodes. Ignoring edge effects, there is only one relevant dimension (the z direction normal to the plates) and the system admits an analytic solution [4,21] for the electrically coupled motional degree of freedom., The mode frequency is set by the finger spacing a and the phase velocity along the y crystal axis, and is weakly dependent on the lateral resonator dimensions., We consider a localized mode formed by engineering a defect site in a quasi-one-dimensional phononic crystal [Figs. 3(a) and 3(b)]. Such a phononic crystal can support a large mechanical band gap [27], as shown in Fig. 3(c). This band gap represents a range in frequency where propagation of all elastic waves is disallowed. By creating a defect in this structure, an acoustic mode with frequency inside the band gap is localized., In Fig. 4(b), we indicate the coupling rates gφθ for two localized acoustic modes, each computed separately using the two-mode model of Eq. (2). These show that one mode is indeed much more strongly coupled to the transmon, as already suggested from the admittance spectra. For this mode, we show values of χkj for the transmon-like and phonon-like polaritons for a bare transmon frequency ωφ/2π = 2.1 GHz, slightly detuned from the /2π = 2.089 GHz acoustic mode.) However, Arrangoiz-Arriola does not disclose a plurality of resonators (each with a respective resonance frequency) , does not explicitly disclose the qubit phonon modes (to which the transmon couples) are “storage” qubits; in other words, although Arrangoiz-Arriola discloses the encoding of a qubit with a localized phonon of the resonator cavity by virtue of the coupling of a transmon with the cavity defect resonant mode and teaches that such a localized phonon is “protected” from decay/scattering due to the defect bandgap (suggesting longer coherence times for the transmon to which it is coupled), he does not explicitly disclose a “storage” attribute or function associated with the localized phonon.  Accordingly,  Arrangoiz-Arriola does not explicitly disclose a coupling/encoding between the transmon qubit and more than one (storage) localized phononic qubit. 
Chu teaches “wherein said phononic crystal resonator film comprises … one-dimensional phononic crystal mechanical resonators having distinct resonance frequencies to provide two or more storage qubit”  (i.e., a single phononic crystal mechanical resonator with distinct resonant frequencies with transmon qubit coupling to a plurality of phonon/storage qubits based on the distinct frequencies) because he teaches that, for an acoustic resonator fabricated by depositing a film of AlN (a piezoelectric material) on a sapphire substrate (as shown in Figures 1 which is also suggestive of a dominant one dimensional resonator structure or S1 with the fabrication also including transduction electrodes), a qubit (a respective processing qubit in a plurality of such processing qubits) is coupled to a plurality of resonator cavity transverse modes (Figure 2) such that each of these modes correspond to a resonant frequency in a bandgap (Figure 1) that is used in a quantum circuit which implements each particular qubit (e.g., in the form of the Fock ladder) such that the acoustic phonon mode-qubit coupling enables the storage and manipulation of the superconducting/processing (transmon) qubits according to the corresponding phonon modes (respective storage qubits in a plurality of storage qubits) of the resonator cavityS 18-255/US38 (viz., [Abstract, p. 3, p. 4, pp. 9-10, p. 20, Fabrication procedures, Figure 1] These demonstrations are made possible by the long coherence times of our acoustic resonator and our ability to selectively couple to individual phonon modes., For the same reason, a single acoustic resonator can provide a multitude of independent modes that are individually addressable by a superconducting qubit. Such an architecture is desirable for simulating many-body quantum systems3, 13 and also provides a highly hardware efficient way of storing, protecting, and manipulating quantum information using superpositions of Fock states and coherent states14, 15.…. Another important requirement for robust quantum control of phonons is the ability to selectively couple the qubit to a single well defined acoustic mode. This is partly achieved in the current device by the plano-convex resonator design, which allows us to control the frequency spacing between transverse modes., The first important difference from our previous device is the use of a flip-chip geometry, where the superconducting transmon qubit and acoustic resonator are now on separate sapphire chips16., These results show that the quantum state of motion in a macroscopic mechanical resonator can be prepared, controlled, and fully characterized in a circuit QAD device., The transmon qubit used in our device is fabricated on sapphire using a standard e-beam lithography and Dolan bridge process1.) Although Chu discloses a configuration with multiple acoustic resonators (Figure 1) deposited on a chip and although Chu discloses the storage of multiple qubits corresponding to different resonant (transversal) modes/frequencies in the acoustic cavity, he does not explicitly disclose a plurality of resonator film cavities for the multiple storage qubits (i.e., one such resonator is sufficient).  
However, Chang, teaches “wherein said phononic crystal resonator film comprises two or more one-dimensional phononic crystal mechanical resonators having distinct resonance frequencies to provide two or more storage qubits” (i.e., that an array forming a plurality of resonators can be configured to form a plurality of storage/phononic qubits for a transmon processing qubit) because he teaches that an array of resonator crystals, including a plurality (two or more) of cavities/resonators having distinct defect bandgap modes/resonant frequencies (Figure 3) is fabricated using dielectric films for the purpose of storing optical information (storage qubits) for quantum information processing (interpreted as corresponding to processing qubits) (-viz., [p. 2, Section 1, p. 3, Section 2, Figure 3, p. 10, Section 4, p. 20] In the classical domain, such a device would enable all optical buffering and switching, bypassing the need to convert an optical pulse to an electronic signal. In the quantum realm, such a device could serve as a memory to store the full quantum information contained in a light pulse until it can be passed to a processing node at some later time., In the following, we consider an OMC containing a periodic array of such defect cavities (see figures 1(a) and (b))., Figure 3 The unit cell contains two coupled L2 defect cavities (shaded in gray) with two side-coupled linear defect optical waveguides (shaded in red)., Owing to its unique band gap properties, the snowflake patterning can be used to form waveguides and resonant cavities for both acoustic and optical waves simply by removing regions of the pattern. For instance, a single point defect, formed by removing two adjacent holes (a so-called ‘L2’ defect), yields the co-localized phononic and photonic resonances shown in figures 3(b) and (c), respectively.).  In effect, the Examiner maintains that Arrangoiz-Arriola, Chu, and Chang teach each of the claims as currently presented with the combination of the art both obvious and without undue hindsight according to the motivations for the combination set forth herein (and the 17 May 2022 NOFA) with each of the references directed to the same analogous environment of designing quantum circuits using resonators. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “said storage qubit” at line 17respectively. There is insufficient antecedent basis for this limitation in the claim. The only antecedent basis in this claim would be relative to two or more storage qubits. 
Each of claims 9 and 14 recites “said coupled nanomechanical resonator” in line 3 of each claim. There is insufficient antecedent basis for this limitation in each claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6-9, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Arrangoiz-Arriola et al. (“Engineering Interactions Between Superconducting Qubits and Phononic Nanostructures”, Physical Review A 94, 063864, 2016, pp. 1-8), in view of Chu et al. (“Climbing the phonon Fock state ladder”, https://arxiv.org/pdf/1804.07426v1.pdf, arXiv:1804.07426v1 [quant-ph] 20 Apr 2018, pp. 1-28), hereinafter referred to as Chu, and in further view of Chang et al. (“Slowing and stopping light using an optomechanical crystal array”, New J. Phys. 13, 2011, pp. 1-26), hereinafter referred to as Chang.

In regards to claim 1, Arrangoiz-Arriola teaches apparatus comprising: (a) a phononic crystal resonator film disposed on a …, ([Abstract, p. 1, Section I, pp. 1-2, Section IIA] Nanomechanical systems can support highly coherent microwave-frequency excitations at cryogenic temperatures. However, generating sufficient coupling between these devices and superconducting quantum circuits is challenging due to the vastly different length scales of acoustic and electromagnetic excitations. Here we demonstrate a general method for calculating piezoelectric interactions between quantum circuits crystals utilize periodicity at the acoustic and arbitrary phononic nanostructures., Phononic -wavelength scale to create a band gap that protects localized phonons from tunneling and Rayleigh scattering off of impurities and defects [17]. Such resonators, with orders of magnitude higher f × Q product compared to other technologies, do not fit neatly into previously studied paradigms of piezoelastic devices, and approximate methods are not suited for understanding their coupling to qubits., These devices are fabricated on suspended thin films, so all phonons are confined in two dimensions, and phonon tunneling into the bulk, which is a loss mechanism in surface-acoustic-wave devices [8,11], is eliminated. The system is shown in Fig. 2(a).,, wherein a nanomechanical resonator framework characterizes the interaction between quantum circuits (having superconducting/processing qubits) and a piezoelastic resonator cavity/film which maintains/stores localized phonons.) wherein said phononic crystal resonator film comprises … one-dimensional phononic crystal mechanical resonators having distinct resonance frequencies to provide … qubit…;  ([p. 1, Section IIA, p. 3, Section III, p. 3, Section IV, p. 4, Section IVA, Figure 2, Figure3, Figure 4, Figure 6] The mechanical element, highlighted in Fig. 1(a), consists of a thin film of piezoelectric material sandwiched between two electrodes. Ignoring edge effects, there is only one relevant dimension (the z direction normal to the plates) and the system admits an analytic solution [4,21] for the electrically coupled motional degree of freedom., The mode frequency is set by the finger spacing a and the phase velocity along the y crystal axis, and is weakly dependent on the lateral resonator dimensions., We consider a localized mode formed by engineering a defect site in a quasi-one-dimensional phononic crystal [Figs. 3(a) and 3(b)]. Such a phononic crystal can support a large mechanical band gap [27], as shown in Fig. 3(c). This band gap represents a range in frequency where propagation of all elastic waves is disallowed. By creating a defect in this structure, an acoustic mode with frequency inside the band gap is localized., In Fig. 4(b), we indicate the coupling rates gφθ for two localized acoustic modes, each computed separately using the two-mode model of Eq. (2). These show that one mode is indeed much more strongly coupled to the transmon, as already suggested from the admittance spectra. For this mode, we show values of χkj for the transmon-like and phonon-like polaritons for a bare transmon frequency ωφ/2π = 2.1 GHz, slightly detuned from the /2π = 2.089 GHz acoustic mode.,  wherein a Lamb-wave resonator (phononic crystal resonator) is formed using suspended thin films including a layer of X-cut lithium niobite crystal (thickness 400 nm for mirror cell but  applied to a lithium niobite as shown in Figure 2) such that this film includes a defect that produces a resonant frequency (defect) mode (in the bandgap) which couples to a transmon (i.e., encodes the transmon qubit in a localized phonon mode) with the resonator functioning as a storage medium for that (storage) qubit and wherein the piezoelectric resonator film/cavity is characterized as being one-dimensional in the sense that the thickness dimension is most pertinent in its admittance properties). b) a pair of electrodes disposed to generate voltages within said phononic crystal resonator film; ([p. 1, Section IIA, p. 3, Section III, p. 3, Section IV, pp. 6-7, Section Appendix B, Figure 4b, Figure 3, Figure 6]The current induced on the electrodes is linearly related to the voltage across them through an admittance function <equation 1> … , A finite-element simulation reveals the zeroth-order asymmetric Lamb-wave mode (A0) at 5.64 GHz [Fig. 2(b)], with a voltage distribution mode-matched to the IDT fingers [Fig. 2(c)]. The mode frequency is set by the finger spacing a and the phase velocity along the y crystal axis, and is weakly dependent on the lateral resonator dimensions., For a unit cell with dimensions as shown in Fig. 6, this generates the band diagram shown in Fig. 3. We then design a defect cell with an eigenmode deep inside the band gap and verify its confinement by simulating the full structure as shown in Figs. 3(a) and 3(b). The defect cell dimensions are indicated in Fig. 6, and we again use an X-cut crystal orientation (crystal axes labeled in Fig. 3)., <Figure 4b> Bare electroacoustic admittance (dotted blue) of the defect site only, and total admittance Y11(ω) (solid red) including the loading from a transmon with C = 200 fF, CJ = 2.5 fF, and frequency ω/2π = 2.1 GHz., wherein the voltage applied to two electrodes (including IDT terminals) connected to the phononic crystal resonator film (Figure 2) stimulates the admittance of that resonator, resulting in an observed frequency response of the resonator across the bandgap caused by the inclusion of the phononic crystal defect cavity (defect cell with dimensions shown in Figure 6) in an array of cavities without the defect (mirror cells each with dimensions shown in Figure 6 that are different from the dimensions of the defect cell) such that the admittance (characterizing the response from the application of a voltage across a cell) is different for the defect cell (at least by virtue of the dimensional terms seen in equation 1), thereby resulting in an extended bandgap for the combination of the mirror cells with a single defect cell (Figure 3) as shown in Figure 4a and wherein a distinct resonance frequency (e.g. 2.089 GHz) is observed for the defect cavity which is the strongly coupled phononic response to a trasmon at that frequency (and associated capacitance parameter settings for that cavity).) c) a coupling capacitor that is coupled to said phononic crystal resonator film via said pair of electrodes; ([p. 2, Section IIC, p. 3, Section 4, Figure 4] In Figs. 1(d) and 1(e), we plot the coupling rate gφθ and the transmon frequency ωφ over many orders of magnitude of the gate capacitance Cg and transmon capacitance C_sigma. Here we change Cg by changing the area of the gate capacitor while leaving the plate spacing b fixed…. This suggests that shrinking down the resonator to a length scale of the order of the acoustic wavelength may be possible without significantly compromising the coupling rate.,  b) Bare electroacoustic admittance (dotted blue) of the defect site only, and total admittance Y11(ω) (solid red) including the loading from a transmon with Csigma = 200 fF, CJ = 2.5 fF, and frequency ω/2π = 2.1 GHz., Therefore its mode structure is much simpler and we can illustrate the full effect of coupling several acoustic modes to the same electrical terminals., wherein a (gate) capacitor (Figure 1 with electrodes) is configured/structured to couple with (i.e., receive) the acoustic resonator (frequency) response such that a (gate) capacitor size that matches the acoustic (resonant) wavelength exhibits little coupling rate degradation relative to larger capacitor sizes and wherein it is noted that several such acoustic modes couple to the same electrical terminals (interpreted as corresponding generally to a coupling to the transmon qubit).) and d) a processing qubit, whereby said processing qubit is capacitively coupled to said phononic crystal resonator film by said coupling capacitor, whereby said qubit… are connected to said S 18-255/US38processing qubit.  ([p. 2, Section IIB, pp. 2-3, Section IIC, p. 3, Section 4, Figure 4] Further, we can define operators b,ˆ bˆ† for the harmonic oscillator approximating the transmon [24]. The transition frequency for the first two transmon levels is ωφ =√8EJ E(φ) C /, and the coupling term becomes Hˆint = −igφθ (aˆ + aˆ † )(bˆ − bˆ† ), (3) where gφθ = 8E(φ,θ) C nθ zpnφ zp/ (4) is the rate that sets the phonon-transmon interaction strength., We further note that this scaling with capacitor area is fairly general. The interaction energy between the electromagnetic and piezoelastic resonators is given by Q(piezo) zp V (qubit) zp , where Q(piezo) zp is the size of the charge fluctuations on the gate capacitance due to the zero-point motion of the mechanical system and V (qubit) zp is the size of the voltage fluctuations of the qubit in its ground state. The latter only depends on the qubit frequency and capacitance, and for a fixed EJ will scale as (Cg + C) −3/4. The charge fluctuations on the gate capacitance scale as Cgxzp ∝ Cg since xzp ∝ 1/ √m ∝ 1/ Cg. This implies that the coupling scales as C1/2 g for Cg Cand C−1/4 g for Cg C,…, Therefore its mode structure is much simpler and we can illustrate the full effect of coupling several acoustic modes to the same electrical terminals., wherein the transmon (electromagnetic resonator) is capacitively coupled (C_sigma and C_g) to the localized (bandgap resonator frequency dependent) phononic mode of the acoustic/piezolastic resonator (i.e., the transmon/processing bit is coupled with the localized phononic mode/storage qubit according to the Hamiltonian of the transmon-resonator system) and wherein it is noted that several such acoustic modes couple to the same electrical terminals (interpreted as corresponding generally to a coupling to the transmon qubit).)
However, Arrangoiz-Arriola does not explicitly teach … substrate … two or two or more storage qubits… two or more storage qubits …. Although Arrangoiz-Arriola discloses the fabrication of a resonator crystal using lithium niobite thin films, he does not indicate the substrate upon which those films are deposited. Although Arrangoiz-Arriola discloses the encoding of a qubit with a localized phonon of the resonator cavity by virtue of the coupling of a transmon with the cavity defect resonant mode and teaches that such a localized phonon is “protected” from decay/scattering due to the defect bandgap (suggesting longer coherence times for the transmon to which it is coupled), he does not explicitly disclose a “storage” attribute or function associated with the localized phonon. Arrangoiz-Arriola teaches or suggests generally that a plurality of resonators correspond to a plurality of transmon qubit – phonon/storage qubit couplings (e.g., [p. 5, Section V] In conclusion, we have demonstrated a method for studying the coupling between arbitrary phononic structures and transmon qubits, and used it to show that large coupling rates can be achieved between thin-film, small mode volume piezoelastic resonators and transmon qubits despite their vastly different length scales. Our method can likely be extended to other quantum.) and at least suggests the coupling of a single transmon with different frequencies (lambda mode vs two-mode but more generally suggested at [p. 3, Section 4] Therefore its mode structure is much simpler and we can illustrate the full effect of coupling several acoustic modes to the same electrical terminals…, his circuit architecture only clearly shows a single resonator/cavity for generating a particular bandgap and does not clearly show the coupling of a single transmon qubit with multiple phonon modes. 
However, Chu, in the analogous environment of designing quantum circuits using bulk acoustic wave resonators, teaches A apparatus comprising: (a) a phononic crystal resonator film disposed on a substrate, wherein said phononic crystal resonator film comprises … one-dimensional phononic crystal mechanical resonators having distinct resonance frequencies to provide two or more storage qubits; … and d) a processing qubit, whereby said processing qubit is capacitively coupled to said phononic crystal resonator film by said coupling capacitor, whereby said two or more storage qubits are connected to said S 18-255/US38processing qubit. ([Abstract, p. 3, p. 4, pp. 9-10, p. 20, Fabrication procedures, Figure 1] These demonstrations are made possible by the long coherence times of our acoustic resonator and our ability to selectively couple to individual phonon modes., For the same reason, a single acoustic resonator can provide a multitude of independent modes that are individually addressable by a superconducting qubit. Such an architecture is desirable for simulating many-body quantum systems3, 13 and also provides a highly hardware efficient way of storing, protecting, and manipulating quantum information using superpositions of Fock states and coherent states14, 15.…. Another important requirement for robust quantum control of phonons is the ability to selectively couple the qubit to a single well defined acoustic mode. This is partly achieved in the current device by the plano-convex resonator design, which allows us to control the frequency spacing between transverse modes., The first important difference from our previous device is the use of a flip-chip geometry, where the superconducting transmon qubit and acoustic resonator are now on separate sapphire chips16., These results show that the quantum state of motion in a macroscopic mechanical resonator can be prepared, controlled, and fully characterized in a circuit QAD device., The transmon qubit used in our device is fabricated on sapphire using a standard e-beam lithography and Dolan bridge process1 ., wherein, for an acoustic resonator fabricated by depositing a film of AlN (a piezoelectric material) on a sapphire substrate (as shown in Figures 1 which is also suggestive of a dominant one dimensional resonator structure or S1 with the fabrication also including transduction electrodes), a qubit (a respective processing qubit in a plurality of such processing qubits) is coupled to a plurality of resonator cavity transverse modes (Figure 2) such that each of these modes correspond to a resonant frequency in a bandgap (Figure 1) that is used in a quantum circuit which implements each particular qubit (e.g., in the form of the Fock ladder) such that the acoustic phonon mode-qubit coupling enables the storage and manipulation of the superconducting/processing (transmon) qubits according to the corresponding phonon modes (respective storage qubits in a plurality of storage qubits) of the resonator cavity.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arrangoiz-Arriola to incorporate the teachings of Chu for a phononic crystal resonator film to be disposed on a substrate, wherein said phononic crystal resonator film comprises one-dimensional phononic crystal mechanical resonators having distinct resonance frequencies to provide two or more storage qubits; with the apparatus including a processing qubit, in which said processing qubit is capacitively coupled to said phononic crystal resonator film by said coupling capacitor, in which said two or more storage qubits are connected to said S 18-255/US38processing qubit. The modification would be obvious because one of ordinary skill would be motivated to achieve long coherence times by storing, protecting, and manipulating qubits via selective coupling between particular qubits with particular bandgap phonon modes (storage qubits) in a fabricated bulk-acoustic wave resonator (Chu, [Abstract, p. 3]).
However, Arrangoiz-Arriola and Chu do not explicitly teach … two or more … Chu discloses the storage of multiple qubits corresponding to different resonant (transversal) modes/frequencies in the acoustic cavity; although Chu discloses a configuration with multiple acoustic resonators (Figure 1) deposited on a chip, he does not explicitly disclose a plurality of resonator film cavities for the multiple storage qubits (i.e., one such resonator is sufficient). 
However, Chang, in the analogous environment of designing bulk acoustic wave resonators for quantum information processing, teaches wherein said phononic crystal resonator film comprises two or more one-dimensional phononic crystal mechanical resonators having distinct resonance frequencies to provide two or more storage qubit. ([p. 2, Section 1, p. 3, Section 2, Figure 3, p. 10, Section 4, p. 20] In the classical domain, such a device would enable all optical buffering and switching, bypassing the need to convert an optical pulse to an electronic signal. In the quantum realm, such a device could serve as a memory to store the full quantum information contained in a light pulse until it can be passed to a processing node at some later time., In the following, we consider an OMC containing a periodic array of such defect cavities (see figures 1(a) and (b))., Figure 3 The unit cell contains two coupled L2 defect cavities (shaded in gray) with two side-coupled linear defect optical waveguides (shaded in red)., Owing to its unique band gap properties, the snowflake patterning can be used to form waveguides and resonant cavities for both acoustic and optical waves simply by removing regions of the pattern. For instance, a single point defect, formed by removing two adjacent holes (a so-called ‘L2’ defect), yields the co-localized phononic and photonic resonances shown in figures 3(b) and (c), respectively., wherein an array of resonator crystals, including a plurality (two or more) of cavities/resonators having distinct defect bandgap modes/resonant frequencies (Figure 3) is fabricated using dielectric films for the purpose of storing optical information (storage qubits) for quantum information processing (interpreted as corresponding to processing qubits).) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arrangoiz-Arriola and Chu to incorporate the teachings of Chang for the said phononic crystal resonator film to comprise two or more one-dimensional phononic crystal mechanical resonators having distinct resonance frequencies to provide two or more storage qubit. The modification would be obvious because one of ordinary skill would be motivated to achieve long coherence/storage times in a quantum information processing system by using an array of defect resonator cavities  in quantum information (photons including corresponding qubits) are selectively coupled to different/selective bandgap phonon modes (forming storage qubits) in that resonator array (Chang, [Abstract, p. 1, Section 1, p. 13, Section 5]).

In regards to claim 3, the rejection of claim 1 is incorporated and Arrangoiz-Arriola does not further teaches wherein said processing qubit is disposed on said substrate, or disposed on a separate substrate.  Although Arrangoiz-Arriola discloses the fabrication of a resonator crystal using lithium niobite thin films, he does not indicate the substrate upon which those films are deposited.
However, Chu, in the analogous environment of designing quantum circuits using bulk acoustic wave resonators, teaches wherein said processing qubit is disposed on said substrate, or disposed on a separate substrate. ([p. 4, p. 20, Fabrication procedures, Figure 1] The first important difference from our previous device is the use of a flip-chip geometry, where the superconducting transmon qubit and acoustic resonator are now on separate sapphire chips16., The transmon qubit used in our device is fabricated on sapphire using a standard e-beam lithography and Dolan bridge process1 ., wherein the processing qubit is disposed on a separate chip (flip-chip design) having the same type of substrate (sapphire) and wherein the storage qubit (associated with the resonant bandgap phonon mode of the acoustic resonator) is disposed on the sapphire substrate which is the same type as the substrate for the processing qubit but also a different chip.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arrangoiz-Arriola to incorporate the teachings of Chu for the qubit to be disposed on said substrate, or disposed on a separate substrate. The modification would be obvious because one of ordinary skill would be motivated to achieve long coherence times by storing, protecting, and manipulating qubits via selective coupling between particular qubits with particular bandgap phonon modes in a fabricated bulk-acoustic wave resonator, including one based on a robust flip-chip design topology (Chu, [Abstract, p. 3]).
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arrangoiz-Arriola and Chu to incorporate the teachings of Chang for the same reasons as pointed out for claim 1.

In regards to claim 6, the rejection of claim 1 is incorporated and Arrangoiz-Arriola further teaches wherein said distinct resonance frequencies … according to defect dimensions … one-dimensional phononic crystal mechanical resonators. ([p. 2, Section IIB, p. 2, Section III, Figure 3, Figure 4, Figure 6] Further, we can define operators b,ˆ bˆ† for the harmonic oscillator approximating the transmon [24]. The transition frequency for the first two transmon levels is ωφ =√8EJ E(φ) C /, and the coupling term becomes Hˆint = −igφθ (aˆ + aˆ † )(bˆ − bˆ† ), (3) where gφθ = 8E(φ,θ) C nθ zpnφ zp/ (4) is the rate that sets the phonon-transmon interaction strength., A finite-element simulation reveals the zeroth-order asymmetric Lamb-wave mode (A0) at 5.64 GHz [Fig. 2(b)], with a voltage distribution mode-matched to the IDT fingers [Fig. 2(c)]. The mode frequency is set by the finger spacing a and the phase velocity along the y crystal axis, and is weakly dependent on the lateral resonator dimensions.,  wherein the transmon (interpreted as corresponding to the “said qubit”) is coupled (C_sigma and C_g) to the localized (bandgap resonator frequency dependent) phononic mode of the acoustic/piezolastic resonator (with a single defect cell) such that the discrete resonance frequency is determined by the defect and cavity attributes (such as dimension).)
However, Arrangoiz-Arriola does not explicitly teach … are separated in frequency … in each of the two or more … Arrangoiz-Arriola teaches a set of cavities (Figure 3) in a resonator but only discloses a single resonator cavity with the cited defect with dimensional attributes that affect the resonant frequency (lambda mode) associated with a particular bandgap. In other words, although Arrangoiz-Arriola teaches that the resonator bandgap characteristics are associated with dimensional attributes of the cavity, he does not disclose a set of different resonant frequencies formed from an array of defect cavities each having different defect design characteristics. 
However, Chu, in the analogous environment of designing quantum circuits using bulk acoustic wave resonators, teaches wherein said distinct resonance frequencies  are separated in frequency according to … one-dimensional phononic crystal mechanical resonators.…. ([p. 3, p. 5, Figure 1, Figure 2, Figure 3] These demonstrations are enabled by a robust new flip-chip device geometry that couples a superconducting transmon qubit to the HBAR. This geometry allows us to separately optimize the design of the acoustic resonator and qubit to extend phonon coherence while enhancing the selectivity of the coupling to a single mode., These results indicate that the ~BAR is a good approximation of a system in which the qubit can be tuned to interact with a single acoustic mode at a time., wherein the processing qubit is coupled to a plurality of distinct resonant frequency modes of a bulk-acoustic resonator by tuning the frequency of the qubit (Figure 3) with Figure 1 showing a plurality of such (predominantly 1 dimensional) resonators.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arrangoiz-Arriola to incorporate the teachings of Chu for distinct resonance frequencies  to be separated in frequency according to one-dimensional phononic crystal mechanical resonators. The modification would be obvious because one of ordinary skill would be motivated to achieve long coherence times by storing, protecting, and manipulating qubits via selective coupling between particular qubits with particular bandgap phonon frequency modes in a fabricated bulk-acoustic wave resonator, (Chu, [Abstract, p. 3, Figure 3]).
However, Arrangoiz-Arriola and Chu do not explicitly teach … defect dimensions in each of the two or more….  Although Chu teaches the association of a single qubit to multiple resonator frequency modes (e.g., the Fock ladder), he does not teach that the different frequency modes are associated with correspondingly different defect designs in an array of resonator films with defect cells. 
However, Chang, in the analogous environment of designing bulk acoustic wave resonators for quantum information processing, teaches  wherein said distinct resonance frequencies  are separated in frequency according to defect dimensions in each of the two or more one-dimensional phononic crystal mechanical resonators. ([p. 3, Section 2, Figure 3, p. 10, Section 4, p. 20] In the following, we consider an OMC containing a periodic array of such defect cavities (see figures 1(a) and (b))., Figure 3 The unit cell contains two coupled L2 defect cavities (shaded in gray) with two side-coupled linear defect optical waveguides (shaded in red)., Owing to its unique band gap properties, the snowflake patterning can be used to form waveguides and resonant cavities for both acoustic and optical waves simply by removing regions of the pattern. For instance, a single point defect, formed by removing two adjacent holes (a so-called ‘L2’ defect), yields the co-localized phononic and photonic resonances shown in figures 3(b) and (c), respectively., wherein an array of resonator crystals, including arrays having distinct defect bandgap modes (Figure 3) is fabricated using dielectric films for the purpose of storing optical information for quantum information processing (interpreted as corresponding to processing qubits) and wherein the distinguishing characteristic between the two defect modes is geometric (figure 3b vs. figure 3c) with distinct/unique dimensional differences between corresponding axes along the respective cavities corresponding to distinct localized phononic resonances.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arrangoiz-Arriola and Chu to incorporate the teachings of Chang for the said distinct resonance frequencies to be separated in frequency according to defect dimensions in each of the two or more one-dimensional phononic crystal mechanical resonators. The modification would be obvious because one of ordinary skill would be motivated to achieve long coherence/storage times in a quantum information processing system by using an array of defect resonator cavities  in quantum information (photons) with geometrical/dimensional defect attributes that are selectively coupled to different/selective bandgap phonon modes in that resonator array (Chang, [Abstract, p. 1, Section 1, p. 13, Section 5, Figure 3]).

In regards to claim 7, the rejection of claim 1 is incorporated and Arrangoiz-Arriola further teaches wherein said phononic crystal resonator film comprises a piezoelectric crystal resonator film, wherein said piezoelectric crystal resonator film comprises a material selected from the group consisting 10of lithium niobate, lithium tantalate, barium titanate, aluminum nitride, gallium arsenide, gallium nitride, gallium phosphide, and indium phosphide.  [p. 1, Section I, Figure 2] To gain a better understanding of our method and of this result, in Sec. II we discuss a simplified analytical model of a quasi-one-dimensional piezoelastic resonator and derive the scaling law that relates the coupling rate to the size of the resonator., , wherein the piezoelectric resonator film/cavity is fabricated using lithium niobite as shown in Figure 2 and wherein the claim only requires one of the items in the group of items.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arrangoiz-Arriola to incorporate the teachings of Chu and Chang for the same reasons as pointed out for claim 1.

In regards to claim 8, the rejection of claim 1 is incorporated and Arrangoiz-Arriola does not further teach wherein said substrate comprises a material selected from the group consisting of, silicon and sapphire.  Arrangoiz-Arriola does not clearly disclose what type of substrate is for the deposition of the lithium niobate film.
However, Chu, in the analogous environment of designing quantum circuits using bulk acoustic wave resonators, teaches wherein said substrate comprises a material selected from the group consisting of, silicon and sapphire. ([p. 4, p. 20, Fabrication procedures, Figure 1] The first important difference from our previous device is the use of a flip-chip geometry, where the superconducting transmon qubit and acoustic resonator are now on separate sapphire chips16., The transmon qubit used in our device is fabricated on sapphire using a standard e-beam lithography and Dolan bridge process1 .,wherein, for an acoustic resonator is fabricated by depositing a film of AlN (a piezoelectric material) on a sapphire substrate (as shown in Figures 1 or S1 with the fabrication also including transduction electrodes), a qubit (processing qubit) and wherein only one item in the group of items is required in the claim.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arrangoiz-Arriola to incorporate the teachings of Chu for the said substrate comprises a material selected from the group consisting of, silicon and sapphire. The modification would be obvious because one of ordinary skill would be motivated to achieve long coherence times by storing, protecting, and manipulating qubits via selective coupling between particular qubits with particular bandgap phonon modes in a fabricated bulk-acoustic wave resonator with a sapphire substrate (Chu, [Abstract, p. 3, Figure S1]).
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arrangoiz-Arriola and Chu to incorporate the teachings of Chang for the same reasons as pointed out for claim 1.

In regards to claim 9, the rejection of claim 1 is incorporated and Arrangoiz-Arriola does not further teach wherein said coupled nanomechanical resonator in a 20superconducting circuit is configured for gate execution.  Although Arrangoiz-Arriola teaches the coupling between superconducting circuits and the acoustic resonators, he does not clearly describe the quantum circuit as including gate execution.
However, Chu, in the analogous environment of designing quantum circuits using bulk acoustic wave resonators, teaches wherein said coupled nanomechanical resonator in a 20superconducting circuit is configured for gate execution. ([pp. 6-7, Figure 3] The experiment begins with the qubit set to a frequency ν0 that is δ = −5 MHz detuned from the target l1 phonon mode, which has frequency ν1. The qubit ideally starts out in the ground state |gi, but in reality has a finite thermal population of n¯ ∼ 4 − 8% in the excited state |ei. The phonon modes, on the other hand, were shown to be colder2 . Therefore we first perform a swap operation between the qubit and the l2 mode with frequency ν2. This procedure effectively uses an additional mode of the phonon resonator to cool the qubit to n¯ ∼ 2%. The qubit is then excited with a π pulse and subsequently brought into resonance with the l1 mode to swap the energy into the acoustic resonator. This is then repeated N times to climb up the Fock state ladder, ideally resulting in a state of N phonons, which is then probed by bringing the qubit and phonon on resonance for a variable time and measuring the final qubit population in the excited state. ,wherein the bulk acoustic-resonator-base system is configured to not only enable the coupling between superconducting/processing qubits with particular resonator phonon modes but also is configured to exploit this coupling to execute quantum circuit processing including the implementation of pi pulses (a Pauli-X gate).) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arrangoiz-Arriola to incorporate the teachings of Chu for the said coupled nanomechanical resonator in a 20superconducting circuit to be configured for gate execution. The modification would be obvious because one of ordinary skill would be motivated to achieve long coherence times for quantum circuit/gate execution by storing, protecting, and manipulating qubits via selective coupling between particular qubits with particular bandgap phonon modes in a fabricated bulk-acoustic wave resonator (Chu, [Abstract, p. 3, Figure 3]).
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arrangoiz-Arriola and Chu to incorporate the teachings of Chang for the same reasons as pointed out for claim 1.

In regards to claim 11, the rejection of claim 1 is incorporated and Arrangoiz-Arriola does not further teach  5wherein said piezoelectric crystal resonator film is incorporated to a circuit configuration selected from the group consisting of (a) a processing Josephson-junction-based qubit, (b) a 10fluxonium circuit, (c)  a transmon qubit, (d) a (Superconducting Nonlinear Asymmetric Inductive elements) SNAIL qubit, (e) a quantum circuit acting on N said mechanical modes acting as storage qubits, and (f) a circuit where any two-qubit gates between distinct pairs of said storage qubits are performed simultaneously. [Figure 1]Thin-film bulk acoustic-wave resonator. (a) A transmon with Josephson energy EJ and total capacitance C is shunted by a mechanical resonator (highlighted) described by an admittance function Ym(ω)., wherein the superconducting/processing qubit is a transmon, wherein it is noted that the claim only requires one of the items in the list, wherein it is noted that, while not explicitly teaching a “josephson-junction based qubit”, Arrangoiz-Arriola characterizes the transmon according to a Josephson energy and a junction, and wherein it is also noted that Arrangoiz-Arriola indicates that his design could be extended to a flux (fluxion) -based qubit quantum circuit.))
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arrangoiz-Arriola to incorporate the teachings of Chu and Chang for the same reasons as pointed out for claim 1.

In regards to claim 12, the rejection of claim 11 is incorporated and Arrangoiz-Arriola does further teaches  …, wherein coupling between said phononic crystal resonator film and said … qubit comprises via-coupling, or parametric coupling, ([p. 2, Section IIB, Figure 2, Figure 3] The transition frequency for the first two transmon levels is ωφ =√8EJ E(φ) C /, and the coupling term becomes Hˆint = −igφθ (aˆ + aˆ † )(bˆ − bˆ† ), (3) where gφθ = 8E(φ,θ) C nθ zpnφ zp/ (4) is the rate that sets the phonon-transmon interaction strength. This rate depends only on fundamental constants, the transmon parameters, and the network parameters (C0,C1,L1) which can be readily computed from Ym(ω)., wherein the coupling between the localized transmon and the localized phonon mode (interpreted as including the frequency-specific bandgap modes resonant that might be resonant with that transmon that couple the resonator with particular localized phonons/storage qubits) are based on either a generalized conceptual coupling or a more specific parametric coupling according to the underlying parameters that determine the transmon-phonon coupling but also according to the parametric representation of the coupling according to structural and circuit parameters (Figures 2 and 3).)  wherein said … qubit… provide a … mode encoding comprising a discrete variable encoding or a continuous variable encoding.  ([p. 2, Section IIB, Figure 1, Figure 2] The zero located at /2π = 5.645 GHz corresponds to the phononic mode that interacts with the transmon in the single-mode model., wherein, as shown in Figure 1, the continuum of coupling is shown between the transmon frequency and the localized phonon modes in the defect bandgap (a continuous variable encoding) and wherein, as shown in Figure 2, a particular, discrete, resonant (localized) phonon mode frequency is identified for coupling/encoding with the transmon (a discrete variable encoding).)
However, Arrangoiz-Arriola does not further explicitly teach wherein a flip-chip bond is disposed to connect said processing qubit to said phononic crystal resonator film, … storage … storage qubits …storage. However, Arrangoiz-Arriola does not clearly disclose details on chip fabrication and  is for the deposition of the lithium niobate film. Although Arrangoiz-Arriola discloses the encoding of a qubit with a localized phonon of the resonator cavity by virtue of the coupling of a transmon with the cavity defect resonant mode and teaches that such a localized phonon is “protected” from decay/scattering due to the defect bandgap (suggesting longer coherence times for the transmon to which it is coupled), he does not explicitly disclose a “storage” attribute or function associated with the localized phonon.
However, Chu, in the analogous environment of designing quantum circuits using bulk acoustic wave resonators, teaches wherein a flip-chip bond is disposed to connect said processing qubit to said phononic crystal resonator film, ([p. 3, p. 20, Fabrication procedures, Figure 1] These demonstrations are enabled by a robust new flip-chip device geometry that couples a superconducting transmon qubit to the HBAR. This geometry allows us to separately optimize the design of the acoustic resonator and qubit to extend phonon coherence while enhancing the selectivity of the coupling to a single mode., The first important difference from our previous device is the use of a flip-chip geometry, where the superconducting transmon qubit and acoustic resonator are now on separate sapphire chips16., The transmon qubit used in our device is fabricated on sapphire using a standard e-beam lithography and Dolan bridge process1 .,wherein the acoustic resonator and the (transmon) processing qubit are fabricated fabricated on distinct chips in a flip-chip geometry/configuration.)  wherein coupling between said phononic crystal resonator film and said storage qubit comprises via-coupling, or parametric coupling, wherein said storage qubits provide a storage mode encoding comprising a discrete variable encoding or a continuous variable encoding  ([p. 2, Figure 1, Figure 3] For the same reason, a single acoustic resonator can provide a multitude of independent modes that are individually addressable by a superconducting qubit., wherein the local phonon mode/storage qubit encodes the transmon/processing qubit according to (parametric) coupling that includes a continuum of discrete bands of resonant frequencies (Figures 2 and 3 where it is noted that the mode structure/phononic crystal resonator film coupling with a qubit (processing qubit) is coupled to a plurality of storage qubits) which, when implemented as a quantum circuit (Figure 3) shows a discrete parameterization of the various storage qubits as a function of frequency.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arrangoiz-Arriola to incorporate the teachings of Chu for a flip-chip bond to be disposed to connect said processing qubit to said phononic crystal resonator film wherein coupling between said phononic crystal resonator film and said storage qubit comprises via-coupling, or parametric coupling, and wherein said storage qubits provide a storage mode encoding comprising a discrete variable encoding or a continuous variable encoding.  The modification would be obvious because one of ordinary skill would be motivated to achieve long coherence times for quantum circuit/gate execution by storing, protecting, and manipulating qubits via selective coupling between particular qubits with particular discrete frequency-based bandgap phonon modes in a bulk-acoustic wave resonator fabricated with a flip-chip topology to robustly couple with the superconducting qubit (Chu, [Abstract, p. 3, Figure 3]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arrangoiz-Arriola and Chu to incorporate the teachings of Chang for the same reasons as pointed out for claim 1.

In regards to claim 14, the rejection of claim 1 is incorporated and Arrangoiz-Arriola further teaches wherein said coupled nanomechanical resonator is a superconducting circuit.  ([p. 1, Section 1] A major motivation for developing such a framework stems from recent demonstrations of optically probed microwave frequency mechanical resonators based on phononic crystal cavities, with quality factors greater than 107 at millidegreesKelvin temperatures and device footprints on the order of a few square microns [16]., wherein the framework for coupling a qubit to acoustic phonon modes is a superconducting circuit that operates at cryogenic temperatures to achieve large quality factors.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arrangoiz-Arriola to incorporate the teachings of Chu and Chang for the same reasons as pointed out for claim 1.

Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Arrangoiz-Arriola, in view of Chu, in view of Chang, and in further view of Naik et al. (“Random access quantum information processors using multimode circuit quantum electrodynamics”, Nature Communications, 8:1904, 2017), hereinafter referred to as Naik.

In regards to claim 13, the rejection of claim 1 is incorporated and Arrangoiz-Arriola, Chu, and Chang do not further teach wherein the storage qubits comprise two qubit-resonator swap gates surrounding said processing qubit, wherein the processing qubit also acts as a gate. Neither Arrangoiz-Arriola, Chu, nor Chang discloses a two-qubit gate implementation (i.e., the X-gate in Chu is a single qubit phase gate).
However, Naik, in the analogous environment of designing quantum memories for quantum circuits using resonators, teaches wherein the storage qubits comprise two qubit-resonator swap gates surrounding said processing qubit, wherein the processing qubit also acts as a gate ([pp. 3-4, Universal quantum control, pp. 11-12, supplementary note 12, Figure 4, Supplementary Figure 10] The transmon-mode iSWAP and arbitrary rotations of the transmon state via its charge bias provide a toolbox for universal state preparation, manipulation, and measurement of each mode of the quantum memory. In Fig. 3, we illustrate how to perform these operations…. We generate single-mode Clifford operations by sandwiching single-qubit Clifford rotations of the transmon with transmon-mode iSWAPs (Supplementary Note 12)., We generate single-mode Clifford operations by sandwiching single-qubit Clifford rotations of the transmon with transmon-mode iSWAPs (Supplementary Note 12)…. . As described in the main text (see Figure 3), single-mode Clifford gates are realized by sandwiching single-qubit Clifford gates (Ci) with transmon-mode iSWAP pulses. C˜ i = Uπ˜sb CiUπ˜sb(φ=π) = Ci, wherein a (2 qubit) swap (iswap) gate is configured for a transmon/processing qubit (implemented in a quantum gate) using a pair of resonator modes (effective two-resonator gate) and is used to implement any arbitrary Clifford gate (implemented with the processing/transmon qubit) by sandwiching/surrounding that gate functionally between the swap (iswap) gate.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arrangoiz-Arriola, Chu, and Chang to incorporate the teachings of Naik for the storage qubits to comprise two qubit-resonator swap gates surrounding said processing qubit, wherein the processing qubit also acts as a gate. The modification would be obvious because one of ordinary skill would be motivated to achieve efficient and robust implementation of a universal set of quantum gates through the storage qubits encoded across a set of resonator cavities to enable long transmon/processing qubit coherence times in which any arbitrary Clifford/universal gate is implemented using iswap gates that mediate the gate functionality between the resonators and the processing qubits (Naik, [Abstract, p. 2, Figure 4]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chou et al. (“Deterministic teleportation of a quantum gate between two logical qubits”, https://arxiv.org/abs/1801.05283, arXiv:1801.05283v1 [quant-ph] 16 Jan 2018, pp. 1-33) teach the implementation quantum gates (with teleportation) using the coupling between processing qubits and discrete resonator modes. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LEWIS KULP whose telephone number is (571)272-7983. The examiner can normally be reached M, Th, F 8-5:30; Tu 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT LEWIS KULP/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124